Citation Nr: 0002739	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to August 
1951.  The appellant is the veteran's widow.  This case comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from the Department of Veterans Affairs (hereinafter 
VA) regional office in New Orleans, Louisiana (hereinafter 
RO).


FINDINGS OF FACT

1.  The veteran died at the age of 66 years in March 1998.  
The cause of death as reported on the death certificate was 
lung cancer, with the onset listed as approximately 10 months 
prior to the veteran's death.  

2.  At the time of the veteran's death, service connection 
was in effect for loss of skull, with metallic plate, 
evaluated as 30 percent disabling; traumatic encephalopathy, 
evaluated as 30 percent disabling; shell fragment wound 
residuals, right shoulder, evaluated as 20 percent disabling; 
disfiguring scar, right forehead, evaluated as 10 percent 
disabling; scar, left arm, evaluated as 10 percent disabling; 
and shell fragment wound, right hand, with retained foreign 
body, assigned a noncompensable evaluation.  The veteran's 
combined service-connected rating was 70 percent.  

3.  The record contains no competent medical evidence that 
the veteran's service-connected disabilities were either the 
principal cause of his death or a contributory cause of 
death.

4.  The record contains no competent evidence that the 
veteran had a lung disorder or cancer during active military 
service.

5.  The record contains no competent medical evidence of a 
nexus between the veteran's death from lung cancer and any 
inservice disease or injury.

6.  The veteran was not continuously rated totally disabled 
by a service-connected disability for a period of 10 or more 
years immediately preceding his death, or rated 100 percent 
disabled for a period of not less than five years commencing 
the date of discharge from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. § 
1318 is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Eligibility for dependent's educational assistance under 
38 U.S.C.A. Chapter 35 is not established.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In the absence of such evidence, the regulations 
require a showing that a service-connected disability caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. §§ 3.310(a), 3.312 
(1999).  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has defined the term "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has further noted that 
"[a]lthough the claim need not be conclusive, the statute 
provides that it must be accompanied by evidence."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); 38 U.S.C.A. 
§ 5107(a) (West 1991).  Moreover, the Court has stated that 
"[t]he quality and quantity of the evidence required to meet 
this statutory burden . . . will depend upon the issue 
presented by the claim."  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  Where the issue in a case is factual, 
competent lay evidence may suffice; however, "where the 
determination involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Id. at 93.  
The appellant contends that service connection is warranted 
for the veteran's cause of death as his service-connected 
disorders caused his death.  This theory of entitlement 
involves medical causation and therefore appellant is 
required to present "competent medical evidence to the 
effect that the claim is 'plausible' or 'possible' . . . ." 
to establish a well-grounded claim.  Id.  

The veteran died at the age of 66 years in March 1998.  The 
cause of death as listed on the death certificate was lung 
cancer, with the onset listed as approximately 10 months 
prior to the veteran's death.  At the time of the veteran's 
death, service connection was in effect for loss of skull, 
with metallic plate, evaluated as 30 percent disabling; 
traumatic encephalopathy, evaluated as 30 percent disabling; 
shell fragment wound residuals, right shoulder, evaluated as 
20 percent disabling; disfiguring scar, right forehead, 
evaluated as 10 percent disabling; scar, left arm, evaluated 
as 10 percent disabling; and shell fragment wound, right 
hand, with retained foreign body, assigned a noncompensable 
evaluation.  The veteran's combined service-connected rating 
was 70 percent.  

The appellant contends that the veteran's service-connected 
disorders caused his death.  Due consideration has been given 
to the appellant's contentions.  However, the appellant's 
statements are not competent evidence to establish the cause 
of the veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit, 5 Vet. App. at 93.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Id.  There is no evidence of record that the appellant is 
competent to make a medical determination as to the cause of 
the veteran's death.  

The veteran's service medical records are negative for lung 
cancer.  The medical evidence of record fails to link the 
veteran's death to service or that a service-connected 
disability caused or contributed substantially or materially 
to cause death, despite the appellant's assertions that such 
a causal relationship exists.  As there is no medical 
evidence which provides the required nexus between military 
service and the veteran's death, service connection for the 
cause of the veteran's death is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

II.  38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death was service-connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or was entitled to receive (or but for the receipt 
of military retired pay, was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either: (a) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(b) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years preceding death.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1999).

The appellant contends that the veteran was totally disabled 
due to his service-connected disorders for over a 10 year 
period prior to his death.  The evidence in this case that 
was in the veteran's claims file or was before VA at the time 
of his death include his service medical records and medical 
evidence subsequent to service discharge, up to, and 
including, a VA examination conducted in 1960.  The appellant 
has failed to submit any competent medical evidence to 
support her contentions that the veteran was totally disabled 
due to his service-connected disorders in the 10 year period 
prior to his death.  The Court has made clear that in order 
to establish a well grounded claim, a claimant has the burden 
to submit competent evidence to support each element of the 
claim.  Until the claimant does, the VA does not have the 
duty to assist the claimant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Additionally, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make her claim well grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991).  Accordingly, the 
appellant's claim of entitlement to Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 must 
be denied.

III.  Chapter 35 Benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a surviving spouse if a veteran 
dies from a service-connected disability or has a total 
disability permanent in nature or is missing in action or is 
captured or forcibly detained by a foreign government.  38 
U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

As detailed above, service connection for the cause of the 
veteran's death is not in order.  Therefore, in this case, it 
has been determined that the veteran did not die of a 
service-connected disability.  Additionally, a review of the 
record shows that the veteran did not have a total disability 
permanent in nature resulting from a service-connected 
disability and he did not die while a disability so evaluated 
was in existence.  Further review reveals that at the time of 
the appellant's application, the veteran was not missing in 
action or captured or detained by a hostile force or 
government.  Therefore, the criteria for Chapter 35 
educational assistance benefits have not been met.  Id.  

Accordingly, the Board concludes that the appellant is not 
eligible for educational assistance under Chapter 35, Title 
38, United States Code as a matter of law.  Id.; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318 is denied.  The claim for 
dependents' educational assistance is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

